DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 3a should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “joint” of the inner cylinder and the outer cylinder”, “first thermal insulating pad”, “second thermal insulating pad”, “…second thermal insulating pad disposed on the top of the inner cylinder, and the reflective screen comprises … an extension part extended from the upper end of the body, and the second thermal insulating pad further comprises a part disposed on the extension part and sandwiched between the inner and  the outer cylinders” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Examiner’s Comment
Applicants’ attention is drawn to the fact that the instant claims are directed to at least two inventions – a reflective screen as represented by claims 1-7, and a monocrystal growth furnace as represented by claim 8. The restriction requirement is not made at this time; however it may be imposed later if the claims are amended to introduce additional limitations to each invention, which would require an additional search in each group of claims.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1 recites “…between the inner and the outer cylinders, and …joint of the inner and the outer cylinders.” which should read “…between the inner cylinder and the outer cylinder[[s]], and …joint of the inner cylinder and the outer cylinder[[s]].” 
Claim 6 recites “…between the inner and the outer cylinders” which should read “…between the inner cylinder and the outer cylinder[[s]].” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation “the joint".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 recites the limitation “the material".  There is insufficient antecedent basis for this limitation in the claim.
The recited in claim 6 “…the thermal insulating pad comprises a second thermal insulating pad disposed on the top of the inner cylinder, and the reflective screen comprises an inverted cone-shaped body and an extension part extended from the upper end of the body, and the second thermal insulating pad further comprises a part disposed on the extension part and sandwiched between the inner and  the outer cylinders” constitutes an indefinite subject matter. It is not clear with respect to the relative arrangement/location of the second thermal insulating pad, the extension part, a part disposed on the extension part. Therefore, the metes and bounds of claim 6 are not readily ascertainable. Clarification and/or correction are/is required. 
Claim 7 recites the limitation “the material".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;

(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of “a coating treatment” as recited in claim 3, because there is no enabling disclosure in the instant specification about how to perform the coating treatment, and what materials/conditions are used for the coating treatment. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the While reciting “the reflective screen comprises at least one thermal insulating pad”, claim 4 does not further limit the parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shang et al (CN 102352530 A, machine translation, “Shang”).
Regarding claim 1, Shang (entire document) teaches a heat shield (reflective screen) of a single crystal (monocrystal) growth furnace comprising an inner cylinder 6, an outer cylinder 1 (fig 1, 0012, 0013, 0016 and 0018-0025), a heat insulation (thermal insulating) material 3 placed (sandwiched) between the inner cylinder 1 and the outer cylinder 6 (fig 1, 0010-0012, 0016, 0018 and 0021-0023), and heat (thermal) insulating pads 4/5 (a thermal insulating pad) disposed at a top/bottom (joint) of the inner cylinder 6 and the outer cylinder (fig 1, 0010, 0016, 0018, 0022, 0024, 0025, 0037 and 0038).

Regarding claim 5, Shang teaches that the thermal insulating pad comprises a first thermal insulating pad 5 disposed on the bottom portion of the inner cylinder 6 and/or a second thermal insulating pad 4 disposed on the top portion of the inner cylinder (fig 1, 0010, 0016, 0018, 0022, 0025 and 0038).
Regarding claim 6, Shang teaches that the thermal insulating pad comprises a second thermal insulating pad 4 disposed on the top portion of the inner cylinder (fig 1, 0010, 0016, 0018, 0022, 0025 and 0038), and the reflective screen comprises an inverted cone-shaped body and an extension part extended from the upper end of the body ((fig 1, 0019, 0020, 0023, 0032 and 0036), and the second thermal insulating pad further comprise a part disposed on the extension part and sandwiched between the inner and the outer cylinders ((fig 1, 0019, 0023, 0032 and 0036).
Regarding claim 7, Shang teaches that the cylinders are made of graphite (carbon) (0019 and 0023).
Regarding claim 8, Shang teaches a monocrystal growth furnace comprises a furnace body (abstract, 0002, 0010, 0011 and 0029), a crucible disposed in the furnace body (0023, 0030 and 0039, ), and the reflective screen of claim 1, the reflective screen is above the crucible (0023, 0030 and 0039).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shang as applied to claim 1 above, and further in view of Shi et al (CN 102644104 A, machine translation, “Shi”).
Regarding claim 2, Shang teaches the thermal insulating pad as addressed above, and further teaches that the thermal insulating pad is carbon felt (0022, 0025, 0035), but prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shang with the quartz material of Shi as an alternative to carbon felt in order to provide suitable thermal field device for producing silicon ingot (Shi, 0002, claims 5 and 6). Further, it is well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shang/Shi as applied to claim 2 above, and further in view of Sato et al (JP 2001261375 A, machine translation, “Sato”).
Regarding claim 3, Shang/Shi teaches the material of the thermal insulating pad comprising quartz as addressed above, but does not explicitly teach that the quartz is subjected to a coating treatment. However it is a known practice that quartz is subject a coating treatment as taught by Sato (abstract, 0001, 0006, 0008, 0009, 0012, 0013, 0016-0019). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shang/Shi per teachings of Sato in order to provide coated quartz having excellent corrosion resistance and abrasion resistance (Sato abstract, 0001, 0006, 0008, 0009, 0012, 0013, 0016-0019).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/Primary Examiner, Art Unit 1714